     Case 6:18-cr-00016 Document 146 Filed on 07/20/20 in TXSD Page 1 of 6
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                           UNITED STATES DISTRICT COURT                                   July 21, 2020
                            SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                                VICTORIA DIVISION

UNITED STATES OF AMERICA,                       §
 Plaintiff,                                     §
                                                §
       v.                                       §              CRIMINAL NO. 6:18-16-4
                                                §
TAMMY LATHAM,                                   §
 Defendant.                                     §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Tammy Latham’s letter motion for compassionate

release. D.E. 145.

I. BACKGROUND

       In 2018, Defendant pled guilty to conspiracy to possess with intent to distribute more

than 500 grams of methamphetamine. She has served roughly 28 months (58%) of her 48-month

sentence and has a projected release date of August 24, 2021. Citing 18 U.S.C. § 3582(c)(1)(A),

Defendant now moves the Court for compassionate release because she fears contracting

COVID-19 while in prison and has an elderly mother who is ill and needs her at home. She states

that she recently filed an administrative request for compassionate release but was denied.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:

               (c) Modification of an Imposed Term of Imprisonment.—The
               court may not modify a term of imprisonment once it has been
               imposed except that—
                   (1) in any case—
                       (A) the court, upon motion of the Director of the Bureau of
                       Prisons, or upon motion of the defendant after the
                       defendant has fully exhausted all administrative rights to
                       appeal a failure of the Bureau of Prisons to bring a motion




                                                1
     Case 6:18-cr-00016 Document 146 Filed on 07/20/20 in TXSD Page 2 of 6



                       on the defendant’s behalf or the lapse of 30 days from the
                       receipt of such a request by the warden of the defendant’s
                       facility, whichever is earlier, may reduce the term of
                       imprisonment (and may impose a term of probation or
                       supervised release with or without conditions that does not
                       exceed the unserved portion of the original term of
                       imprisonment), after considering the factors set forth in
                       section 3553(a) to the extent that they are applicable, if it
                       finds that—
                           (i) extraordinary and compelling reasons warrant such
                           a reduction . . . and that such a reduction is consistent
                           with applicable policy statements issued by the
                           Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The relevant Sentencing Commission policy statement provides that the court may reduce

a term of imprisonment and grant release if, “after considering the factors set forth in 18 U.S.C. §

3553(a) . . . the court determines that extraordinary and compelling circumstances warrant the

reduction” and that “[t]he defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13. The applicable United

States Sentencing Commission policy statement provides that extraordinary and compelling

reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious
            and advanced illness with an end of life trajectory). A specific
            prognosis of life expectancy (i.e., a probability of death within a
            specific time period) is not required. Examples include metastatic
            solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
            organ disease, and advanced dementia.

            (ii) The defendant is—

               (I) suffering from a serious physical or medical condition,
               (II) suffering from a serious functional or cognitive impairment, or
               (III) experiencing deteriorating physical or mental health because
               of the aging process,




                                                 2
     Case 6:18-cr-00016 Document 146 Filed on 07/20/20 in TXSD Page 3 of 6



               that substantially diminishes the ability of the defendant to provide
               self-care within the environment of a correctional facility and from
               which he or she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and
            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).




                                                 3
     Case 6:18-cr-00016 Document 146 Filed on 07/20/20 in TXSD Page 4 of 6



         The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the

offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 45 years old and has served roughly half of her sentence. She states that she

has “underlying health conditions such as asthma, siezures [sic.], high blood pressure, and

mental health” and has had “ongoing stomach issues even after [her] gallbladder was removed.”




                                                  4
      Case 6:18-cr-00016 Document 146 Filed on 07/20/20 in TXSD Page 5 of 6



D.E. 145, pp. 1, 2. She also claims to have medical power of attorney over her 65-year-old

mother, who has COPD and diabetes and needs Defendant at home. Finally, Defendant

emphasizes that she has participated in a variety of educational programs and had no disciplinary

record while incarcerated.

         While the Court is permitted to consider post-sentencing rehabilitation in determining

whether to grant an eligible defendant a sentence reduction, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii). Caring for her sick mother does not constitute a qualifying “family circumstance”

under U.S.S.G. § 1B1.13(1)(A), and Defendant has failed to offer evidence of any underlying

medical condition that would make her particularly vulnerable to severe illness or death should

she contract COVID-19. 1 Defendant has also failed to offer any evidence to support her claim

that she attempted to exhaust her administrative remedies within the BOP before filing the

current motion. The Court is similarly without sufficient information regarding Defendant’s

conduct while in prison to determine whether she poses a danger to society.

         “Courts in the Southern District of Texas have ruled that defendants who move for

compassionate release still need to initially petition the BOP and, subsequently, fully exhaust

their administrative rights to appeal or wait for 30 days to lapse from such a petition in order to

          1. According to the Centers for Disease Control and Prevention, older adults (age 65 and above) and
people of any age who have certain underlying medical conditions are at higher risk for severe illness or death from
COVID-19. People Who Are at Higher Risk for Severe Illness, CDC (June 25, 2020),
www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-increased-risk.html?. People of any age with
the following conditions are at increased risk of severe illness from COVID-19: Chronic kidney disease; COPD
(chronic obstructive pulmonary disease); Immunocompromised state from solid organ transplant; Obesity; Serious
heart conditions, such as heart failure, coronary artery disease, or cardiomyopathies; Sickle cell disease; and Type 2
diabetes mellitus. People with the following conditions might be at an increased risk for severe illness from COVID-
19: Asthma (moderate-to-severe); Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised
state from blood or bone marrow transplant, immune deficiencies, HIV, use of corticosteroids, or use of other
immune weakening medicines; Neurologic conditions, such as dementia; Liver disease; Pregnancy; Pulmonary
fibrosis; Smoking; Thalassemia; and Type 1 diabetes mellitus.




                                                          5
      Case 6:18-cr-00016 Document 146 Filed on 07/20/20 in TXSD Page 6 of 6



bring a motion pursuant to 18 U.S.C. § 3582(c)(1)(A).” United States v. Gomez, 2020 WL

2061537, at *1 (S.D. Tex. Apr. 29, 2020) (citing United States v. Licciardello, 2020 WL

1942787 (S.D. Tex. Apr. 22, 2020); United States v. Orellana, 2020 WL 1853797, at *1 (S.D.

Tex. Apr. 10, 2020)). See also, e.g., United States v. Reeves, 2020 WL 1816496, at *2 (W.D. La.

Apr. 9, 2020). (“While the Court is well aware of the effects the Covid-19 pandemic . . . , §

3582(c)(1)(A) does not provide this Court with the equitable authority to excuse Reeves’ failure

to exhaust his administrative remedies or to waive the 30-day waiting period.”); United States v.

Clark, 2020 WL 1557397, at *3 (M.D. La. Apr. 1, 2020) (denying motion for compassionate

release based on fears of contracting COVID-19 in prison where defendant conceded he had not

exhausted administrative remedies).

        Because Movant has failed to demonstrate that she has complied with the exhaustion

requirements under § 3582, her motion is not ripe for review, and the Court is without

jurisdiction to grant it.

IV. CONCLUSION

        For the foregoing reasons, Defendant’s letter motion for compassionate release (D.E.

145) is DENIED.

      It is so ORDERED this 20th day of July, 2020.




                                            ____________________________________
                                                       JOHN D. RAINEY
                                                 SENIOR U.S. DISTRICT JUDGE




                                               6
